Citation Nr: 0504727	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  96-27 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to a compensable evaluation for residuals of 
fractured ribs with mild intermittent sternal pain.

Entitlement to a compensable evaluation for chondromalacia of 
the right knee.

Entitlement to an increased evaluation for residuals of a 
concussion with headaches, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to January 
1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's residuals of a fracture of the ribs with mild 
intermittent sternal pain does not result in limitation of 
use or pain analogous to removal of one rib.

3.  The competent medical evidence demonstrates that the 
veteran's service-connected chondromalacia of the right knee 
is manifested by minimal arthritic changes and limitation of 
flexion to 60 degrees during flare-ups and otherwise limited 
to 120 degrees; there is no objective medical evidence of 
instability, subluxation, or limitation of extension of the 
right knee.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of fractured ribs with a history of intermittent sternal pain 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5297 (2004).

2.  The criteria for a 10 percent rating, but no more than 10 
percent, for chondromalacia of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2004); VAOPGCPREC 
23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed her claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Discussions in the January 1996 
rating decision on appeal, the corresponding June 1996 
statement of the case (SOC), and various supplemental 
statements of the case (SSOCs), including the most recent of 
October 2004, adequately informed her of the information and 
evidence needed to substantiate all aspects of her increased 
evaluation claims.  

A VCAA notice letter dated in February 2004 informed her of 
the VCAA's implementing regulations, including that VA would 
assist her in obtaining government or private medical or 
employment records, provided that she sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that this document shows that the appellant was 
notified of the evidence needed to substantiate her claims 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the 1996 rating decision 
on appeal; however, the rating decision on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of  the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  The February 2004 VCAA 
notice letter requested that the veteran "[p]lease provide 
us with any evidence or information you may have pertaining 
to your appeal."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.    

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded VA examinations in December 1995 and 
March 2004 with regard to the claimed disabilities.  The 
Board finds that the relevant medical evidence of record, to 
include the reports of these VA examinations, contains 
sufficient detail to make a decision on her claims.  Thus, 
there is no duty to provide additional examinations with 
regard to the veteran's claims for increased evaluations.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of her 
claims the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  She has failed to identify any sources of 
additional outstanding evidence or indicate that she was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran maintains, in substance, that the current 
evaluations assigned for her residuals of fractured ribs with 
mild intermittent sternal pain, chondromalacia of the right 
knee, and residuals of a concussion with headaches do not 
adequately reflect the severity of those disabilities.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of a December 1995 VA bone examination provides 
that the veteran complained of right knee pain, becoming more 
constant, with mild swelling, stiffness with inactivity, 
stair pain, pain with quadriceps exercises, and no subjective 
instability.  On physical examination of the right knee, 
there was patellar mobility and tenderness on the posterior 
patella, with no apprehension, inhibition, swelling, 
deformity or effusion.  Ligamentous examination was intact 
and there was patellofemoral crepitus.  McMurray's was 
negative and there was no joint line tenderness.  The report 
notes that a 1993 radiographic examination found minimal 
lateral patellofemoral joint degenerative joint disease.  The 
final diagnosis was mild to moderate right patellofemoral 
knee pain.  

The report of a March 8, 2004, VA orthopedic examination 
provides that the examiner reviewed the veteran's claims file 
and medical records.  The veteran reported that the pain from 
her rib fracture was a 0-1/10 increasing to 6-7/10 during 
flare-ups.  She experienced left sternal pain with a "cold 
or bronchitis."  Flare-ups lasted several weeks until her 
cold or bronchitis subsided.  On examination, there was mild 
tenderness on palpation of the left sternal margins, with no 
tenderness or pain on palpation of the left ribs.  There were 
no deformities or evidence of trauma.  An X-ray resulted in 
an impression of no evidence of acute rib fracture.  The 
pertinent final diagnoses were history of left rib fractures 
without objective evidence of dysfunction or residuals; 
history of sternal pain during "colds and bronchitis" more 
likely than not costochondritis unrelated to her service-
connected left rib fractures.

The veteran also complained of limping and chronic pain in 
the right knee.  She rated the pain as 4/10 increasing to 
8/10 during flare-ups.  The flare-ups occurred six to seven 
times a year, lasted approximately three weeks, and were 
caused by inclement weathered, prolonged walking, running,  
and walking up stairs and inclines.  The pain was relived 
with rest and non-steroidal anti-inflammatory medication.  
The examiner observed that the veteran's gait had a mild 
right-sided limp.  The gait was mildly antalgic and the 
veteran used no braces or ambulatory aids.  Range of motion 
of the right knee was from zero to 120 degrees (normal zero 
to 125 degrees) with pain on flexion beyond 120 degrees.  The 
examiner noted that the veteran's flexion was limited by 
pain.  There was no weakness, fatigue, lack of endurance, 
incoordination or easy/early fatigability.  There was no 
atrophy or ankylosis in the knees.  Varus/valgus stress 
tests, and McMurray's, Lachman's and Drawer's were negative.  
X-ray examination resulted in an impression of no evidence of 
acute bilateral knee osseous injury or significant 
degenerative disease.  

The pertinent final diagnosis was chronic right knee pain 
with chondromalacia patella more likely than not precipitated 
by military exercises during military service.  The examiner 
noted that examination of the veteran demonstrated functional 
deficits of decreased range of motion on flexion beyond 120 
degrees, secondary to pain as evidenced by her facial 
grimaces, guarding and verbal signaling.  There was no 
demonstration of lack of speed, endurance, awkward movements 
or incoordination.  The examiner further reported that he 
would not anticipate any early/easy fatigability because of 
the lack of any muscle atrophy.  It was also observed that 
the average knee pain of 4/10 increased to 8/10 during flare-
ups, and the examiner opined that the veteran had an increase 
in disability/impairment of 100 percent during flare-ups, 
which occurred six to seven times a year and lasted 
approximately three weeks.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v Brown, 8 
Vet. App. 202 (1995).

Chondromalacia of the Right Knee

The veteran's right knee is evaluated on the basis of 
subluxation or instability.  Slight recurrent subluxation or 
instability of the knee warrants a 10 percent evaluation.  
Diagnostic Code 5257.

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003 (2004).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint. 38 C.F.R. § 4.45(f) (2004).

Regarding limitation of motion of the knee, the Board notes 
that flexion limited to 60 degrees is rated zero percent; 
flexion limited to 45 degrees warrants rated 10 percent; 
flexion limited to 30 degrees warrants a 20 percent 
evaluation, and limitation of flexion of the knee to 15 
degrees is rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Extension limited to 5 degrees is rated zero 
percent; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees is rated 
20 percent; and limitation of extension to 20 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004. 

Based on a thorough review of the record, the Board finds 
that the evidence supports a 10 percent evaluation for the 
veteran's right knee disability.    

The VA examinations of December 1995 and March 2004 were 
negative for any complaints or findings of instability or 
subluxation.  The veteran did not use a brace and all 
pertinent tests were negative.  Thus, a compensable 
evaluation under Diagnostic Code 5257 is not warranted.  

However, the X-ray examination of the veteran's right knee in 
December 1995 revealed arthritis.  While it was classified as 
minimal, it is arthritis nonetheless.  The March 2004 X-ray 
examination showed no significant degenerative joint disease 
(arthritis), which must be read as allowing for at least the 
minimal amount of arthritis shown on the former X-ray 
examination.  That being the case, 38 C.F.R. § 5003 and the 
limitation of motion codes for the knee (5260, 5261) are 
applicable.  

The competent medical evidence demonstrates that the 
veteran's service-connected chondromalacia of the right knee 
is manifested by minimal arthritic changes and limitation of 
flexion to 60 degrees during flare-ups and otherwise limited 
to 120 degrees.  There is no medical evidence of limitation 
of extension of the right knee.  Accordingly, the criteria 
for a 10 percent rating, but no more than 10 percent, for 
chondromalacia of the right knee have been met under 
Diagnostic Codes 5003, 5260, 5261 (2004); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98; VAOPGCPREC 9-2004.  It is pertinent to point 
out that, while the degree of limitation of motion of the 
knee that has been demonstrated does not support a 
compensable rating under Code 5260 or Code 5261, it is the 
intention of the rating schedule to recognize actually 
painful, unstable or Code 5261, malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

The Board is aware that the report of the VA examination 
conducted in March 2004 shows that the veteran reported knee 
pain of 4/10 increasing to 8/10 during flare-ups, that 
occurred six to seven times a year and lasted approximately 
three weeks.  The examiner found the veteran's report 
credible, as evidenced by facial grimaces, guarding and 
verbal signaling.  The examiner noted that this increase in 
disability was 100 percent.  However, range of motion of the 
right knee has been clinically demonstrated to be from normal 
(0 degrees) of extension to 120 degrees of flexion with pain 
only after 120 degrees.  As to the flare-ups, applying the 
estimate on the last examination results in limitation of 
flexion to 60 degrees, which does not support a 10 percent 
rating, let alone a rating in excess of 10 percent.  The 
examiner specifically ruled out any additional limitation of 
function or motion of the knee due to any other of the DeLuca 
factors, to include weakness, fatigueability and 
incoordination.  Accordingly, a rating in excess of 10 
percent is not warranted under the provisions of 38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet App at 202.  

The Board also notes that in VAOPGCPREC 23-97, it was held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.

In this case, however, as noted above, while there is X-ray 
evidence of arthritis and some limitation of motion of the 
knee, there is no objective medical evidence of instability 
or subluxation of the knee.  Accordingly, a separate 10 
percent rating for instability is not warranted under the 
cited legal authority.

Since the veteran has been shown to have normal or full 
extension and noncompensable limitation of flexion of the 
knee, separate compensable ratings are not warranted under 
VAOPGCPREC 9-2004 based upon both limitation of extension and 
flexion of the knee.

In view of the foregoing, the Board finds that an increased 
rating of 10 percent, but no more than 10 percent is 
warranted for the veteran's service-connected right knee 
disability.

Residuals of Fractured Ribs with Mild Intermittent Sternal 
Pain

The veteran's service-connected residuals of fractured ribs 
with mild intermittent sternal pain have been evaluated by 
analogy to the removal of ribs under Diagnostic Code 5297.  
Under this Diagnostic Code, a 10 percent rating is warranted 
for removal of one rib or resection of two or more ribs 
without regeneration; a 20 percent rating requires removal of 
two ribs.  Diagnostic Code 5297.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for residuals of 
fractured ribs with intermittent sternal pain.  The VA 
examination reports and the outpatient treatment records are 
negative for any evidence of disability (such as pain or 
functional impairment) comparable to the removal of one rib 
or resection of two or more ribs.  Diagnostic Code 5297.  

The Board is aware of the veteran's complaints of pain and 
flare-ups of pain that occur with colds and bronchitis.  The 
Board notes that while the veteran is competent to testify as 
to observable symptoms such as pain, as a layperson she is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  As a result, her own 
assertions do not constitute competent medical evidence in 
support of her claim.  By contrast, the March 2004 opinion by 
the VA examiner, that the veteran's pain was more likely than 
not costochondritis that was unrelated to her service-
connected left rib fractures, is credible evidence against 
entitlement to a compensable evaluation.  

In the absence of competent evidence of any limitation of 
function in recent years due to old rib fractures, a 
compensable rating is not warranted.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for residuals of fractured ribs with 
a history of sternal pain is denied.

Entitlement to a 10 percent evaluation for chondromalacia of 
the right knee is granted, subject to the rules and 
regulations governing the award of monetary benefits.  

REMAND

Residuals of Concussion with Headaches

The veteran's residuals of a concussion with headaches are 
rated 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  This Diagnostic Code provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304 (dementia due 
to head trauma).  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Diagnostic Code 8045.

The report of a December 1995 VA neurological examination 
provides that the veteran complained of headaches occurring 
two to three times a week, with increasing frequency.  The 
veteran's finger-nose-finger coordination, sensory 
examination, attention, and language were intact.  There was 
no sensory or motor impairment of the cranial nerves, 
functional impairment of the peripheral and autonomic 
systems, or psychiatric manifestations.  The diagnosis was 
migraines with aura.  

The veteran's VA and private treatment records show that in 
August 1995 she sought treatment for of chronic tension-type 
headaches of approximately two weeks duration.  The records 
also show complaints of migraine headaches and physical 
examinations and MRIs in connection with treatment for 
multiple sclerosis, all of increasing frequency during the 
appeal period.

During the pendency of the veteran's appeal VA revised the 
criteria for evaluating psychiatric disabilities (including 
dementia due to head trauma) under the rating schedule.  61 
Fed. Reg. 52,695 (1996).  The new rating criteria is codified 
at newly designated 38 C.F.R. § 4.130. 61 Fed. Reg. 52,700-1 
(1996).  This amendment was effective November 7, 1996.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In this case, the changes in the criteria for the evaluation 
of psychiatric disabilities may not be relevant, as the 
evidence includes no diagnosis of multi-infarct dementia 
associated with brain trauma, as required for an evaluation 
in excess of 10 percent evaluation under Diagnostic Code 
9304.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  
However, the veteran has not underwent a VA compensation 
examination for the purpose of evaluating his service-
connected residuals of a concussion with headaches since late 
1995, more than 9 years ago.  Under these circumstances, a VA 
compensation examination is required to ascertain the current 
level of severity of the condition.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2004); Caffrey v. Brown, 6 Vet. App. 
377 (1994). 

The Board is cognizant of the veteran's diagnosed migraine 
headaches.  In the October 2004 SSOC and a deferred rating 
decision at that time the RO determined that the diagnosis of 
migraine headaches, along with the veteran's contentions that 
they began in service, constituted a claim for service 
connection to be considered by the RO following the Board's 
review of the present claims.  It is the Board's judgment 
that the neurological examination should include an attempt 
to distinguish the veteran's service-connected post-traumatic 
headaches from any other headaches he may have.  See Waddell 
v. Brown, 5 Vet. App. 454 (1993); Mittleider v. West, 11 Vet. 
App. 181 (1998).

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), to include 
informing the veteran that he should submit any evidence in 
his possession pertaining to his claims.  See 38 C.F.R. 
§ 3.159(b). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating in 
excess of 10 percent for residuals of a 
concussion with headaches, of the impact 
of the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to her claims.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded VA neurological 
examination for the purpose of determining 
the current severity of his service-
connected residuals of a concussion with 
headaches.
 
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.  Following a review of all of 
the relevant medical evidence in the 
claims file, a history obtained from the 
veteran, the neurological examination, and 
any tests that are deemed necessary, the 
examiner should provide a description of 
the veteran's post-traumatic headaches, to 
include frequency, intensity, duration, 
medications used, and whether such 
headaches are incapacitating in nature.  
To the extent possible, the neurologist 
should distinguish the veteran's service-
connected post-traumatic headaches from 
any other type of headaches that he may 
have.  If no distinction can be made, the 
examiner should so indicate.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should readjudicate the issue 
on appeal with consideration of all of 
the evidence added to the record since 
the last Supplemental Statement of the 
Case (SSOC).  

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the last SSOC.  
A reasonable period of time for a 
response should be afforded.



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


